        Case 2:20-cv-00399-JCM-EJY Document 15 Filed 10/08/20 Page 1 of 4



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
   Attorneys for Defendant,
 9 JAMES RIVER INSURANCE COMPANY
10                               IN THE UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12 DARNISHA JOHNSON, an individual,             )      Case No. 2:20-cv-00399-JCM-EJY
                                                )
13                  Plaintiff,                  )      STIPULATION AND ORDER TO
                                                )      EXTEND DISCOVERY
14           vs.                                )
                                                )      (SECOND REQUEST)
15   JAMES RIVER INSURANCE COMPANY, )
     an Illinois corporation; DOES I through X; )
16   and ROE CORPORATIONS I through X,          )
     inclusive,                                 )
17                                              )
                    Defendant.                  )
18                                              )
              All of the parties hereto, and for good cause described in this stipulation, and in
19
     accord with Local Rule 6-1 and Local Rule 26-4, the parties hereby request this
20
     Honorable Court to adopt and approve this stipulated extension to the discovery plan,
21
     and continue the discovery deadlines for 30-days as requested herein.
22
                                    I.   LOCAL RULE 6-1 IS SATISFIED
23
              This is the second request for extension of discovery deadlines filed by the
24
     parties. Pursuant to the Stipulation and Order to Extend Discovery (First Request) from
25
     September 12, 2020, the following dates govern for purposes of discovery:
26
              1. Discovery Cutoff Date:                            January 29, 2021
27
              2. Expert Designations:                              November 30, 2020
28



     1256.416 4838-8088-2126.1
        Case 2:20-cv-00399-JCM-EJY Document 15 Filed 10/08/20 Page 2 of 4



 1            3. Rebuttal Expert Designations:                     December 30, 2020
 2            4. Dispositive Motions:                              March 1, 2021
 3            5. Joint Pre-Trial Order:                            March 31, 2021
 4            Due to Covid-19, there have been delays in obtaining Plaintiff’s medical records
 5 and conducting additional discovery such as depositions and an Independent Medical
 6 Examination. Defendant has noticed an Independent Medical Examination of the
 7 Plaintiff for November 2, 2020. However, Defendant’s medical expert has reported
 8 that he needs a minimum of 45-days after the examination to complete his initial expert
 9 report. Accordingly, the parties are requesting a 30-day extension to all discovery
10 deadlines.
11            The instant request comports with Local Rule 6-1, in that no request is being
12 made after the expiration of the specified period.
13                               I.   LOCAL RULE 26-4 IS SATISFIED
14            The instant request to extend discovery deadlines satisfies the requisites of Local
15 Rule 26-4. Additionally, good cause exists for the extension. Due to Covid-19, there
16 have been delays in obtaining Plaintiff’s medical records and conducting additional
17 discovery such as depositions and an Independent Medical Examination. Defendant
18 has noticed an Independent Medical Examination of the Plaintiff for November 2,
19 2020. However, Defendant’s medical expert has reported that he needs a minimum of
20 45-days after the examination to complete his initial expert report. Accordingly, the
21 parties are requesting a 30-day extension to all discovery deadlines.
22            Listed below is a statement specifying the discovery completed in this case:
23 Plaintiff’s Rule 26 Initial Disclosures                         April 21, 2020
24 Defendant James River Insurance                                 April 23, 2020
   Company’s Initial Disclosure of Witnesses
25 And Documents Pursuant to FRCP 26(a)(1)
26 Plaintiff’s First Set of Discovery Requests                     May 18, 2020
27 Defendant James River Insurance Company’s                       July 7, 2020
   Responses to Plaintiff’s First Set of Requests
28 For Admission
                                                   2

     1256.416 4838-8088-2126.1
        Case 2:20-cv-00399-JCM-EJY Document 15 Filed 10/08/20 Page 3 of 4



 1 Defendant James River Insurance Company’s                       July 7, 202
   Responses to Plaintiff’s First Set of Requests
 2 For Production
 3 Defendant James River Insurance Company’s                       July 7, 202
   Responses to Plaintiff’s First Set of
 4 Interrogatories
 5 Defendant James River Insurance Company’s                       August 18, 2020
   First Set of Requests for Admission to Plaintiff
 6 Darnisha Johnson
 7 Defendant James River Insurance Company’s                       August 18, 2020
   First Set of Requests for Production to Plaintiff
 8 Darnisha Johnson
 9 Defendant James River Insurance Company’s                       August 18, 2020
   First Set of Interrogatories to Plaintiff Darnisha
10 Johnson
11 Plaintiff’s Responses to Defendant’s First Set                  October 1, 2020
   Of Requests For Admissions, Interrogatories,
12 And Requests for Production of Documents
13 Plaintiff’s Designation of Expert Witnesses                     October 1, 2020
     And Documents
14
15            Due to Covid-19, there have been delays in obtaining Plaintiff’s medical records
16 and conducting additional discovery such as depositions and an Independent Medical
17 Examination. Defendant has noticed an Independent Medical Examination of the
18 Plaintiff for November 2, 2020. However, Defendant’s medical expert has reported
19 that he needs a minimum of 45-days after the examination to complete his initial expert
20 report.
21            Finally, under Local Rule 26(4), it is necessary to articulate a proposed schedule
22 for completing all remaining discovery. The parties are requesting an additional 30-
23 days be afforded for discovery.
24            The following deadlines are requested.
25            1. Discovery Cutoff Date:                            March 1, 2021
26            2. Expert Designations:                              January 4, 2021
27            3. Rebuttal Expert Designations:                     February 3, 2021
28            4. Dispositive Motions:                              March 31, 2021
                                                   3

     1256.416 4838-8088-2126.1
        Case 2:20-cv-00399-JCM-EJY Document 15 Filed 10/08/20 Page 4 of 4



 1            5. Joint Pre-Trial Order:                           April 30, 2021
 2            The parties hereby stipulate to the proposed changes in the discovery deadlines.
 3 Dated this 8th day of October, 2020                Dated this 8th day of October, 2020
 4 LOWE LAW GROUP                                     BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 5
 6 By: /s/ Eric W. Hinckley                           By: /s/ Deleela M. Weinerman
 7
   Eric W. Hinckley, Esq.                             Lucian J. Greco, Jr, Esq.
   Nevada Bar No. 12398                               Nevada Bar No. 10600
 8 Attorney for Plaintiff                             Jared G. Christensen, Esq.
 9
   Darnisha Johnson                                   Nevada Bar No. 11538
                                                      Deleela M. Weinerman, Esq.
10                                                    Nevada Bar No. 13985
11                                                    Attorneys for Defendant,
                                                      James River Insurance Company
12
13                                            ORDER
14                                    IT IS SO ORDERED:
15
16                                            ____________________________________
17                                            ELAYNA J. YOUCHAH
                                              UNITED STATES MAGISTRATE JUDGE
18
                                                              Oct. 8, 2020
                                              Dated: _____________________________
19
20            The STIPULATION AND ORDER TO EXTEND DISCOVERY (SECOND
21 REQUEST) in 2:20-cv-00399-JCM-EJY was submitted by:
22 BREMER WHYTE BROWN & O’MEARA LLP
23 By:     /s/ Deleela M. Weinerman
24   Lucian J. Greco, Jr, Esq.
     Nevada State Bar No. 10600
25   Jared G. Christensen, Esq.
     Nevada State Bar No. 11538
26   Deleela M. Weinerman
     Nevada State Bar No. 13985
27   Attorneys for Defendant,
     James River Insurance Company
28
                                                  4

     1256.416 4838-8088-2126.1
